Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION
This communication is in response to the Amendment filed on 02/15/2022 and IDS filed on 02/14/2022. After thorough search, prosecution history, Applicant's remarks and in view of prior arts of the record, claims 1-2, 4, 6-8, 10-13, 15-17, 19-24, and 26-27 are allowed.

               Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
receiving a request from a user interface to collect data for a distributed application on a set of data compute node (DCN) groups and providing identifiers of the DCN groups to a network manager server and the network manager server sending commands to a plurality of host machines and receiving events from the host machines and generating a topology of the distributed application and using network addresses of the DCNs to map different processes of the distributed application to logical ports of logical switches/routers in logical network topology data received from the network manager server.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims.
The allowable subject matter is now reflected in applicant’s independent claim 1 and similarly in independent claim 17.  Dependent claims 2, 4, 6-8, 10-13, 15-16, 19-24, and 26-27 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANNAH S WANG/Primary Examiner, Art Unit 2454